Citation Nr: 0408472	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-08 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
bilateral flat feet.  



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1973.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the RO.  

The Board notes that a July 2002 rating decision (RD) denied 
an increased rating for residuals of fractured right distal 
fibula.  Immediately following that decision, the veteran 
filed a claim for increase for his bilateral flat feet 
disorder.  Following the December 2002 rating decision on 
that issue, the veteran filed a notice of disagreement (NOD), 
attaching a medical report relating to his bilateral flat 
feet disorder.  Although the veteran's notice of disagreement 
(NOD) may appear unclear, the RO accepted it as an NOD to the 
December 2002 RD, and the veteran further clarified this 
matter in the March 2003 VA Form 9, and the May 2003 VA Form 
21-4138, wherein he specifically identified the issue on 
appeal.  Thus, the only issue presently before the Board is 
the one listed on the cover page. 

The veteran should note that the claim is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify you if further action is required on your 
part.  



REMAND

The veteran is service-connected for bilateral flat feet 
under Diagnostic Code 5276.  He submitted an NOD to the 
December 2002 RD in January 2003.  The statement of the case 
(SOC) is dated February 2003.  He perfected his appeal in 
March 2003 via his VA Form 9.  In May 2003, VA received VA 
medical records dated April 2003.  The veteran submitted 
these records along with a VA Form 21-4138, stating that he 
desired VA to take this new evidence into consideration.  

However, as there is no supplemental statement of the case 
(SSOC), the RO retains jurisdiction over his claim, and an 
SSOC must first be promulgated prior to Board review.  

Additionally, the Board notes that the VA record the veteran 
did supply reveals that he was to be seen for fitting of a 
brace, inserts, and new shoes at his next appointment.  This 
report is not part of the record, and it appears there is 
also outstanding relevant evidence to obtain in this case.  

However, from the veteran's copy of the VA medical report, 
the Board is unable to ascertain which VA facility or 
facilities he was treated at.  Therefore, the veteran must 
provide this information to VA prior to further action on his 
claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(veteran cannot passively wait for [help] in circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence). 


Thus, the case is REMANDED for the following:


1.  Ask the veteran to identify all VA 
facilities where he has been treated for 
foot disorders since April 1, 2003.  


2.  The RO should obtain treatment 
records from the VAMC Charleston, South 
Carolina from October 2002 to the 
present, and VA records from other VA 
facilities identified by the veteran.  


3.  If, after conducting any additional 
action deemed appropriate, the benefits 
sought on appeal remain denied, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



